Exhibit 10.1
STOCK TRANSFER AGREEMENT
     This Stock Transfer Agreement (the “Agreement”) is made and effective this
4th day of December, 2009 (the “Effective Date”) and is by and between the John
H. Marmaduke Family Limited Partnership (the “Partnership”) and Hastings
Entertainment, Inc. (the “Company”).
     WHEREAS, the Partnership owns 2,234,525 shares of common stock of the
Company, $.01 par value per share (the “Shares”); and
     WHEREAS, John H. Marmaduke (“Marmaduke”) is the current Chairman of the
Board and Chief Executive Officer of the Company; and
     WHEREAS, the Partnership is the largest shareholder of the Company; and
     WHEREAS, the Partnership and the Company have agreed that the Company shall
have the right to purchase the Shares if the Partnership wishes to sell or
otherwise transfer the Shares; and
     WHEREAS, the Company has agreed that in the event of the death of Marmaduke
the Partnership will have the right to cause the Company to purchase certain
amounts of the Shares.
     NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00)
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Partnership and the Company have agreed as follows:
     1. Restrictions on Sale or Transfer of Shares. Neither record title nor
beneficial ownership of any Shares may be sold, assigned, pledged or transferred
whether voluntarily or by operation of law, except in accordance with this
Agreement. Any purported transfer in violation of this Agreement shall be void
and of no effect, and shall not operate to transfer any interest or title in the
purported transferee. Such purported transfer shall give the Company an option
to purchase all such Shares purported to be transferred in accordance with this
Agreement. Notwithstanding anything in this Agreement to the contrary, the
Partnership may transfer all or any portion of the Shares to any current or
future partner (“Partner”) of the Partnership. Any portion of the Shares so
transferred to a Partner shall no longer be subject to the Put Option provisions
of this Agreement, but shall remain subject to the Company’s right to purchase
the Shares in accordance with the terms hereof.
     2. Purchase Upon Certain Events.
          (a) Events other than Death of John H. Marmaduke or Right of First
Refusal. Upon the attachment, sequestration, levy of execution upon, garnishment
or other involuntary transfer or encumbrance of the Shares, or if the
Partnership (i) shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, (ii) shall consent
to the entry of an order for relief in an involuntary case under any such law,
(iii) shall consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee,

Page 1 of 7



--------------------------------------------------------------------------------



 



custodian, sequestrator (or other similar official) for any substantial part of
the Partnership’s property, or (iv) shall make any general assignment for the
benefit of creditors, the Partnership shall be deemed to have offered to sell to
the Company, all of the Shares held by the Partnership subject to such action.
For purposes of this Agreement, a “substantial part” of a Partnership’s property
shall mean a majority of such Partnership’s property.
          The Partnership shall promptly give written notice (the “Involuntary
Transfer Notice”) of attachment, sequestration, or other involuntary transfer or
encumbrance of the Shares of the Partnership to the Secretary of the Company.
The Company thereafter shall have the option, exercisable within thirty
(30) days after the receipt of the Involuntary Transfer Notice, to elect to
purchase all or any portion of the Shares held by the Partnership as provided
herein.
          (b) Death of John H. Marmaduke.
          Upon the death of Marmaduke, the Partnership shall notify promptly
give notice (the “Notice”) of the death to the Secretary of the Company. Upon
the delivery of the Notice, the Partnership shall have the option to tender to
the Company, and the Company shall have the obligation to purchase, a portion of
the Shares as follows (the “Put Option”).
     (i) For a period of three (3) years following the death of Marmaduke, the
Partnership may tender for purchase to the Company, and if so tendered the
Company will purchase, Shares with an aggregate Fair Market Value (as
hereinafter defined) of Five Million Dollars ($5,000,000.00). The Partnership
shall have no right to tender, and the Company shall have no obligation to
purchase, any amounts of Shares with an aggregate Fair Market Value in excess of
Five Million Dollars ($5,000,000.00).
     (ii) In the event the Partnership desires to tender a portion of the Shares
to the Company, the Partnership shall give written notice (the “Put Notice”) to
the Secretary of the Company. The Put Notice must set forth the number of Shares
to be tendered to the Company and the Fair Market Value of the Shares.
     (iii) Within thirty (30) days after exercising the Put Notice the Company
shall purchase the number of Shares identified in the Put Notice at the Fair
Market Value of such Shares.
     (iv) The Partnership may elect to tender portions of the Shares in various
lots and parcels, at any time and from time to time while the Put Option is in
effect, and any tender shall not exhaust or limit the Partnership’s right to
tender an additional amount of the Shares, subject to the limitations herein.
     (v) The Fair Market Value of a Share (the “Fair Market Value”) shall be the
weighted average of the closing price per Share of common stock of the Company,
$.01 par value per Share for the ten (10) previous days on which the Company’s
traded on the NASDAQ national market (or similar exchange), so long as the
common stock of the Company is traded on a national public market exchange. In
the event the common stock of the Company ceases to be traded on a national
market exchange, the Fair Market Value shall

Page 2 of 7



--------------------------------------------------------------------------------



 



be the most recent valuation of the Company’s common stock, $.01 par value per
Share as determined by appraisal for the Company’s retirement or other plans, as
determined by an independent third party appraisal.
     (vi) In no event will the Partnership have the right, or the Company have
the obligation to purchase, a total amount of Shares with a Fair Market Value in
excess of Five Million Dollars ($5,000,000.00) pursuant to the terms of this
Agreement. In the event the Partnership tenders the portions of the Shares in
lots or parcels, the Fair Market Value of each lot or parcel shall be aggregated
to determine the total amount so tendered.
     (vii) The Put Option will expire and the Company shall have no further
obligation to purchase any portion of the Shares three (3) years after the death
of Marmaduke.
          (c) Right of First Refusal. In the event the Partnership desires to
entertain a bona fide offer (the “Offer”) for the purchase of any of the Shares
by any party, the Partnership shall immediately give written notice (the “Offer
Notice”) to the Secretary of the Company. The Offer Notice must set forth the
number of Shares to be sold and/or transferred and must contain a full and
complete description of the price and terms upon which the Partnership is
proposing to sell the Shares. If the price offered is not cash, then the Offer
Notice shall specify the fair market value of the non-cash consideration.
          The Company shall have the right to purchase all the Shares listed in
the Offer Notice, upon the same terms and conditions as set forth in the Offer
Notice. Provided, however, that the Company shall have at least ten (10) days in
which to make its election regardless of any shorter period set forth in the
Offer Notice. The Company may elect to purchase all, but not less than all, of
the offered Shares. The failure of the Company to elect within the time period
as provided shall be deemed an election not to purchase the offered Shares. The
right of first refusal is a continuing right of the Company, and its election or
deemed election not to purchase Shares offered in an Offer Notice shall not
terminate its right applicable to any other Shares thereafter owned by the
Partnership.
          If the Company elects to purchase all of the offered Shares, the
Partnership shall execute and deliver the stock certificates of the Company. If
the Company does not elect to purchase all of the offered Shares, the
Partnership may sell the Shares covered by the Offer Notice to the proposed
transferee at the price and on the terms of the Offer, it being understood that
the Partnership may not sell the Shares covered by the Offer Notice at a price
or on terms that differ from the Offer without first reoffering the Shares to
the Company in accordance with this paragraph. If the Shares covered by the
Offer Notice are not purchased by the proposed transferee within thirty (30)
days from the date the Company elects not to exercise its option to purchase the
Shares, the Offer shall be deemed to have expired and the Shares must be
reoffered to the Company in accordance with this paragraph if the Partnership
wishes to accept the Offer.
          The right of first refusal shall not apply to sales by the Partnership
when such sales occur (i) prior to the death of Marmaduke, and (ii) constitute
during a twelve (12) month period beginning each January 1st, less than five
percent (5%) of the total Shares owned by the Partnership at the start of each
such twelve (12) month period.

Page 3 of 7



--------------------------------------------------------------------------------



 



     3. Purchase Price. The price (the “Purchase Price”) for which Shares shall
be purchased and sold shall be as follows:
          (a) Events Other Than Right of First Refusal and Put Option. Upon the
attachment, sequestration, garnishment or other involuntary transfer or
encumbrance of the Shares of the Partnership, the Purchase Price shall be an
amount equal to ninety-five percent (95%) the Fair Market Value of the Shares.
          (b) Put Option. For the purpose of purchase under the Put Option, the
Purchase Price shall be the Fair Market Value of the Shares identified in the
Put Option.
          (c) Right of First Refusal. For the purpose purchase under the Right
of First Refusal, the Purchase Price shall be the cash price set forth in the
Offer Notice.
     4. Method of Payment. The Purchase Price for the Shares shall be paid as
follows:
          (a) Events Other Than Right of First Refusal and Put Option. Upon the
attachment, sequestration, garnishment or other involuntary transfer or
encumbrance of the Shares of the Partnership, the Purchase Price shall be paid
(i) twenty-five percent (25%) in cash at the time of closing, such closing to
take place no more than thirty (30) days after the purchaser or purchasers have
given notice to the seller of the election to purchase the Shares, and
seventy-five percent (75%) evidenced by a Promissory Note payable in three
(3) equal annual payments of principal and interest due on the first, second,
and third anniversary dates of the closing, bearing interest at the prime rate
published in the Money Rates column of the Money and Investment section of the
Wall Street Journal on the date of the closing, or (ii) on such terms as the
parties mutually agree.
          (b) Right of First Refusal. For purchases under the Right of First
Refusal, the Company shall pay the Purchase Price on the same terms as were set
forth in the Offer Notice.
          (c) Put Option. For purchase under the Put Option, the Company shall
pay the Purchase Price in cash by wire transfer or similar immediately available
funds on the day of purchase.
          (d) Security. If all or any portion of the Purchase Price is evidenced
by a Promissory Note, the purchaser or purchasers of any Shares shall (if
requested by the seller) (i) execute a security agreement that covers the
purchased Shares, and (ii) take such action that is reasonably necessary in
order to perfect the security interest in the purchased Shares.
          (e) Liens and Other Matters. All Shares transferred to the Company
shall be transferred free and clear of any liens and encumbrances, with such
other representations and warranties as the Company may reasonably request. The
Partnership will also execute such documents and provide such information and
certificates as the Company may reasonably request.

Page 4 of 7



--------------------------------------------------------------------------------



 



     5. Resignation as Officer or Director. In the event John H. Marmaduke
resigns as an officer or director of the Company, the Put Option of the
Partnership shall terminate and be of no further force and effect.
     6. Term. This Agreement shall commence upon the Effective Date and
terminate on the earlier of (i) the 9th day of February, 2019, or (ii) four
(4) years after the death of Marmaduke, or (iii) any of the following: (a) the
execution of a written agreement to that effect by the Company and the
Partnership, (b) the adjudication of the Company as bankrupt or insolvent by a
court of competent jurisdiction, (c) the sale of all or substantially all of the
assets of the Company, (d) the liquidation or dissolution of the Company,
(e) the merger of the Company, other than a merger into a wholly owned
subsidiary, in which the Company is not the surviving Company, or
(f) consolidation of the Company with one or more other Companies. The
termination of this agreement shall not impair any rights in existence upon the
date of termination.
     7. Compliance with Securities Laws and Other Agreements. Any sale made
hereunder must comply with all applicable securities laws and all agreements to
which the Company is a party. The Partnership will, if requested, execute such
documents and provide such information and certificates as the Company may
reasonably request in order to demonstrate such compliance.
     8. Notices. Any notice required or permitted to be given under this
Agreement shall be in writing, signed by the party giving the same, and shall be
delivered or sent by mail, postage prepaid, certified mail, return receipt
requested and shall be effective when sent, as follows:
John H. Marmaduke Family Limited Partnership
P. O. Box 33251
Amarillo, Texas 79120
Hastings Entertainment, Inc.
Attn: Secretary
P. O. Box 35350 (79120)
3601 Plains Blvd.
Amarillo, Texas 79102
     Either party may change its address upon written notice to the other.
     9. Inurement and Controlling Law. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective heirs, personal
representatives, successors, and assigns. This Agreement shall be governed by
the laws of the State of Texas.
     10. Specific Performance. The rights and obligations of the parties hereto
shall be enforceable by specific performance. The remedy of specific performance
is not cumulative of all the rights and remedies at law or in equity of the
parties under this Agreement and is not exclusive.

Page 5 of 7



--------------------------------------------------------------------------------



 



     11. Miscellaneous Provisions.
          (a) This Agreement constitutes the entire agreement between the
parties with respect to the Shares and no party shall be liable or bound to the
other in any manner by any warranty, representation, or agreement except as
specifically set forth in this Agreement.
          (b) Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties and their respective successors and
assigns any right, remedy, obligation, or liability under or by reason of this
Agreement.
          (c) This Agreement and any of the terms hereof may he amended only by
an instrument in writing signed by all of the parties hereto.
          (d) Words of any gender used in this Agreement shall include any other
gender and words in the singular number shall include the plural, and vice
versa, unless the context requires otherwise.
          (e) If a court of competent jurisdiction determines that any
restriction in this Agreement is void or illegal or unenforceable, the other
clauses and provisions shall remain in full force and effect and the clause or
provision determined to be void or illegal or unenforceable shall be so limited
that it shall remain in effect to the extent permissible by law.
     IN WITNESS WHEREOF, this Agreement is executed as of the Effective Date.

                      JOHN H. MARMADUKE FAMILY LIMITED PARTNERSHIP    
 
                    By:   John H. Marmaduke Management, Inc, General Partner    
 
               
 
      By:   /s/ John H. Marmaduke
 
John H. Marmaduke, President    
 
                    By:   Madge Marmaduke Charitable Lead Trust #1994    
 
               
 
      By:   /s/ John H. Marmaduke    
 
               
 
          John H. Marmaduke, Trustee    
 
               
 
      By:   /s/ Stephen S. Marmaduke    
 
               
 
          Stephen S. Marmaduke, Trustee    

Page 6 of 7



--------------------------------------------------------------------------------



 



            HASTINGS ENTERTAINMENT, INC., a Texas corporation
      By:   /s/ Alan Van Ongevalle         Alan Van Ongevalle, Executive Vice
President            

Page 7 of 7